Exhibit December 19, 2008 Mr. Lewis A. Sanders 4 East 66th Street Apt. 10 New York, NY 10065 Dear Lew: This letter sets forth the terms of your Retirement Agreement with AllianceBernstein Corporation (the “Company”) and AllianceBernstein L.P. (the “Partnership”). 1.Effective as of December 31, 2008 (the “Retirement Date”), your employment with the Partnership will terminate.You acknowledge and agree that, as of December 19, 2008 (the “Resignation Date”), you shall and by your agreement to and acceptance of this letter thereby do resign from any and all officer positions and directorships you hold with the Company and the Partnership and any of their affiliates.Your continued employment by the Partnership after December 19, 2008 and through December 31, 2008 shall be for the sole purpose of communicating with the Limited Partners of the AllianceBernstein All Asset Deep Value Fund, L.P. regarding the investment program of that entity. 2. Payments/Benefits.(a) In connection with your retirement and in recognition of your 40 years of service to the Partnership and its predecessor, Sanford C. Bernstein & Co., the Partnership shall pay to you, less applicable tax withholding and other payroll deductions, a lump sum payment of $12,750,000, calculated as provided in clause (ii) of Section 6(a) of your October 26, 2006 employment agreement, as amended (the “Employment Agreement”), on the first business day following six months after the Retirement Date, as well as the other payments described in clauses (i) and (iii) of Section 6(a) of the Employment Agreement in accordance with the terms thereof. (b) Until the Retirement Date, and in accordance with Company policy, the Company will continue in effect your current medical and dental coverage under its group medical and dental plans. Following the Retirement Date, and until December 31, 2011, the Company shall continue to provide you and your spouse with access to comparable medical and dental coverage and will reimburse you monthly for the cost of such coverage. (c) Until December 31, 2011, the Company will provide you with (i) a furnished and equipped office at a location of your choice in New York City and the Company will pay for the cost of the lease and operation expenses at a cost not exceeding $12,750 per month, (ii) a subscription to the First Call research service and a Bloomberg terminal, (iii) a secretary with compensation and abilities commensurate with your current secretary and (iv) the services of a company-provided car and chauffer. (d)Promptly following the Retirement Date, the Company shall reimburse you for all unreimbursed business expenses incurred by you on or prior to the Retirement Date. 3.Acknowledgment.
